Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms first, second, third, fourth, fifth and sixth bodies are not referenced in applicant’s detailed disclosure in reference to the elected embodiment (only a “suspended body 119” is discusses with respect to the elected embodiment.  Also, specific IVC’s referenced in the claims do not have antecedent basis in the claims.  For example, in claim 17, line 4, “IVC[1][3]” lacks antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, applicant refers to first, second, third, fourth, fifth and sixth bodies.  However, that terminology is not used in applicant’s detailed disclosure.  It appears that the term “body” is meant to refer to a “link”, but that is not clear due to applicant’s use or inconsistent and overly broad language.  For example, it is not clear from the claims if each body is a link with pivotally connected ends, or not.  Read broadly, the terms could refer to any structure on the vehicle, whereas read in light of the specification applicant might reasonably intend the term body to be limited to links.  Given the lack of clarity and consistency, the meaning of the terms is unclear.
In claim 9, line 4, “the other link bodies” lacks clear antecedent basis.  It is not clear if applicant means to claim any the “plurality of link bodies” of line 2, or if the suspended body and chainstay body are also considered among the “other link bodies”.
In claim 13, line 13, and claim 14, line 2, “the any two” lacks clear antecedent basis in the claim.
In claim 17, line 6, a jointed connection between the wheel carrier body 120 and the fourth body 122 is claimed.  However, it is clear in Figure 9 of applicant’s disclosure that elements 120 and 122 do not include a jointed connection.
In claim 17, line 4, applicant refers to “IVC[1][3]”.  However, applicant’s specification does not use that reference designation with respect to a particular IVC described, so it is not clear to what applicant is referring.  Similar IVC reference designations appear throughout claim s 17, 23, 24, and 25.
In claim 19, applicant claims third, fifth, and sixth bodies, which presumes that a first, second and fourth body has been claimed.  However, there is no reference in the claim to a first, second or fourth body.
In claim 24, line 4, applicant claims “a jointed connection with the second body (122) defining an IVC[3][4]”.  However, based on the context of the claim language, it appears that the second body is the carrier body 102 and element 122 is the fourth body, not the second body.  If that is the case, then there is not jointed connection between the third body 121 and the second body 120, whereas there is a jointed connection 130 between the third body 121 fourth body 122.  Also, in lines 6-8, applicant claims the second body 122 is connected to the brake carrier body 120, however, the second body is the wheel carrier body.  In line 8, it appears that sixth body (122) should be sixth body (124) to be consistent with other references to these bodies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11, 13-15, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wimmer (USPN 2013/0285346).
Regarding claim 1, Wimmer teaches suspension linkage for two wheeled vehicles comprising: a plurality of linkage bodies including: a suspended body 4/14, a wheel carrier body 29, a third body 26, a fourth body 38, a fifth body 44, and a sixth body 38 (element 38 refers to two side-by-side link bodies) operatively coupled, wherein: the fourth body 38 includes a jointed connection 36 to the wheel carrier body 22, and is pivotally connected concentrically at a concentric pivot 42 to two other bodies (end of element 52 and fifth body 44 or both link bodies 38); and a shock assembly 52 configured to resist movement between two or more of the suspended body, and at least one of the wheel carrier body, the third body, the fourth body, the fifth body, or the sixth body.
	Regarding claim 9, Wimmer teaches suspension linkage for two wheeled vehicles comprising: a suspended body 14, a chainstay body 22, and a plurality of link bodies 38, 44, 56, 52 operatively coupled forming a suspension, wherein the chainstay body 22 includes a concentric pivot connection 36 with at least two of the other link bodies (link 38 includes two link bodies that are both pivotally connected to the chainstay body 22, as seen in Figure 3); and a shock assembly 52 configured to resist a relative movement between the suspended body, and the chainstay body.  
Regarding claim 10, the plurality of link bodies include a first link body, and a second link body (two links 38).  
Regarding claim 11, the plurality of link bodies include a third link body 44, and a fourth link body 60.  
Regarding claim 13 and 14, the shock assembly 52 is pivotally connected between the any two of the first link body 38, the second link body 38, and the suspended body 14.  
Regarding claim 15, the fourth body 38, as defined with respect to claim 1, is concentrically connected to the third body 26 and the sixth body 38.
Regarding claim 27, the jointed connection of the fourth body and the wheel carrier body is at a first end portion of the fourth 4863-4902-8125\15Attorney Docket No. P264964.1 JS.03 body 38, and the concentric pivot 42 is at a second end portion of the fourth body opposite the first end portion.

Claim(s) 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PCT/US2017/045624 to Beale (PGPub 2009/00261557).
Regarding claim 1, Beale teaches a suspension linkage for two wheeled vehicles comprising: a plurality of linkage bodies including: a suspended body 9-12, a wheel carrier body 20, a third body (linkage member 6 has two side bodies, one body attached to each front end of fourth body 18 at pivotal connection 26; see Figure 4), a fourth body 18, a fifth body 8, and a sixth body (second body portion of link 6) operatively coupled, wherein.  The fourth body 18 includes a jointed connection to the wheel carrier body 20, and is pivotally connected concentrically at a concentric pivot 26 to two other bodies; and a shock assembly 30 is configured to resist movement between two or more of the suspended body, and at least one of the wheel carrier body, the third body, the fourth body, the fifth body, or the sixth body.  
Regarding claim 2 and 12, Beale teaches an instantaneous velocity center (IVC) is defined at an axis of the concentric pivot 26, wherein the axis defines a migration path that reverses as the suspension linkage moves from an at least partially extended state to an at least partially compressed state (see para [0300]and [0071]).  
Regarding claim 9, Beale teaches suspension linkage for two wheeled vehicles comprising: a suspended body 9-13, a chainstay body 18, and a plurality of link bodies 6, 8, 30, operatively coupled forming a suspension, wherein the chainstay body includes a concentric pivot connection 26 with at least two of the other link bodies (first linkage member 6 includes two laterally spaced bodies); and a shock assembly 30 configured to resist a relative movement between the suspended body, and the chainstay body.  
Regarding claims 10-11, the plurality of link bodies include a first link body, a second link body, a third link body, and a fourth link body (two bodies of linkage member 6, linkage member 8, and chain stays 17, as broadly and indefinitely recited).
Regarding claims 13 and 14, the shock assembly 30 is pivotally connected between the any two of the first link body, the second link body, and the suspended body (see Figure 6).  
Regarding claim 15, the fourth body 18 is pivotally connected concentrically to the third body and the sixth body at the concentric pivot (two bodies of linkage member 6), as broadly recited.
Regarding claims 19 and 20, the plurality of link bodies includes a seatstay body 17, a third body, a fifth body, and a sixth body operatively coupled to one another and to the suspended body and the chainstay body; and the chainstay body 18 includes a jointed connection to the seatstay body 17, and is pivotally connected concentrically at a pivot to two other bodies (third and sixth bodies of 6) at the pivot 26.  
Regarding claims 22 and 26, an instantaneous velocity center (IVC) is defined at an axis of the pivot, wherein the axis defines a migration path that reverses as the suspension moves from an at least partially extended state to an at least partially compressed state (see para [0039] and [0071] of Beale.  
Regarding claim 23, all of the claimed features are taught, as discussed above, including wherein at least one of the IVC[1][4], the IVC[2][6], the IVC[3][6], or the IVC[4][6] is a hidden IVC (not a direct pivotal connection between two pivotal links).  
Regarding claims 24 and 25, Beale teaches all of the claimed elements, as understood, including that the IVC group stays within about a distance of 5 mm (remains concentric) to at least one other IVC in the IVC group as the suspension linkage moves between an at least partially extended state to an at least partially compressed state.  
Regarding claim 27, the jointed connection of the fourth body and the wheel carrier body is at a first end portion of the fourth body, and the concentric pivot is at a second end portion of the fourth body opposite the first end portion.  
Regarding claim 28, the jointed connection between the chainstay body 18 and the seatstay body 17 is at a first end portion of the chainstay body, and the pivotal connection between the chainstay body and the two other bodies is at a second end portion of the chainstay body opposite the first end portion (at 26).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beale in view of Southall (PGPub 2017/0151996).
Beale is silent regarding a brake mounted on the wheel carrier body.  However, it is old and well known and conventional to mount a brake on the rear wheel fork.  
Southall (Figure 20) shows one example of a brake 410 mounted to a resiliently suspended rear wheel carrier 20.
It would have been obvious to one of ordinary skill in the art to mount support a brake on the wheel carrier link of Beale, as taught by Southall, in order to effectively brake the cycle.

Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/